DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11,12,14,15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “sufficient” in claims 11,12 and “significant” in claims 14,15 are relative terms which renders the claim indefinite. The terms “sufficient” and “significant” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-3,6,8-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elisseeff et al. WO2011/019822A2 in view of Morris USPUB 20140341871, and as evidenced by Shlivko (Shlivko et al. Identification of layers in optical coherence tomography of skin: comparative analysis of experimental and Monte Carlo simulated images. Skin Res Technol, 2015 (21): 419-425.).  All cited in Applicant’s IDS.
Elisseeff discloses the invention substantially as claimed being (see at least page 25, lines 12-35) a method of producing a tissue product from adipose and ECM containing tissue by treating tissue to remove substantially all cellular material from the tissue, and processing the sheet of tissue to partially remove lipid components. Elisseeff teaches the products may be hardened on a mold to form a desired shape (e.g. sheet), and the products are suitable for a variety of soft tissue surgical procedures including reconstruction and augmentation (e.g. breast, pages 29-30).
Elisseeff teaches the initial tissue samples of “isolated adipose” may encompass 70-98% adipose cells, tissue, ECM, etc. However, Elisseeff does not explicitly disclose a step of providing an adipose-containing transitional dermis.
Shlivko teaches (Figure 1; pp 419-425) that the structure of dermal tissue from the outermost surface to the innermost surface consists of the epidermis, the papillary dermis, the reticular dermis, and the hypodermis. Therefore, any teaching in the prior art towards a dermal tissue will inherently read on the four known layers of skin including transitional dermis as evidenced by Shlivko.
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, that the method of Elisseeff encompasses a tissue product derived from an adipose-containing transitional dermis.
With further regard to Claims 1 and 10 Elisseeff discloses the invention substantially as claimed as described supra. However, Elisseeff does not disclose tissue product having about 30-50% lipid content as a percentage of the overall tissue product by mass after processing.
Morris teaches (see summary and paragraphs [0046-0047,0066-0067,0070,0077]) an adipose containing transitional dermal tissue product in the same field of endeavor comprising an optional step of reducing lipids by 70-95% for the purpose of preserving the mechanical properties of native adipose tissue for soft tissue reconstruction while reducing inhibition of cellular ingrowth (para 0047).
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to process the sheet of tissue of Elisseeff using the method taught by Morris such that tissue product retains about 30-50% lipid content as a percentage of the overall tissue product by mass, as taught by Morris, in order to balance the mechanical properties and biocompatibility properties of the native adipose tissue for soft tissue reconstruction.  Note Morris [0077] teaches reduction of at least one of several groups of tissue components to a significant degree and therefore does not necessarily require significant reduction of lipids.
Regarding Claims 2-3, Elisseeff also discloses substantially removing cellular material using detergents which comprise polyethylene glycol (TRITON X-100).  
Regarding Claims 6 and 13, Elisseeff teaches the ECM remains intact after processing and teaches biocompatibility benefits ECM after implantation with ECM.
Regarding Claim 8-9, Elisseeff discloses storage steps including freeze drying or aqueous solution (page 26 lines 1-8)
Regarding Claims 10,16-20, Elisseeff discloses a method of treatment comprising selecting a tissue site in a patient and implanting the tissue product into the tissue site, the tissue site comprises adipose or soft tissue (e.g. breast tissue of the patient, which contain some adipose/soft tissue.), and Elisseeff discloses the a tissue site comprising a breast for augmentation or bulk removal of tissue prior to implantation (see page 31 lines 4-11).
Regarding Claims 11,12,14,15, (as best understood in view of the 112 rejection above), Elisseeff discloses sufficient lipid and ecm content to provide an implantable material which is moldable/malleable and provides structural support whicle avoiding significant inflammation and hardening following implantation.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elisseeff in view of Shlivko and Morris as applied to Claims 1-3,6,8-20 above, and further in view of Shah et al. (Shah) US 2011/0152196 A1
Regarding Claim 4, Elisseeff in view of Shlivko and Morris discloses the invention substantially as claimed as described supra. However, Elisseeff in view of Shlivko and Morris does not disclose processing the sheet of tissue to partially remove lipid components by exposing the sheet of tissue to an elevated temperature of about 40-50 degree Celsius.
Shah teaches [0036] a step of processing a sheet of tissue to partially remove lipid components comprising exposing the sheet of tissue to an elevated temperature of about 45 degree Celsius, in the same field of endeavor, for the purpose of increasing permeability to water or other fluid as compared to the non-treated starting material. The limitation is met because the temperatures disclosed by Shah fall within the claimed range.
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to expose the sheet of tissue in Elisseeff in view of Shlivko and Morris, to an elevated temperature of about 45 degree Celsius, as taught by Shah, in order to increase permeability to water or other fluid as compared to the non-treated starting material.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elisseeff in view of Shlivko and Morris as applied to Claims 1-3,6,8-20 above.
Regarding Claim 5, Elisseeff in view of Shlivko and Morris discloses the invention substantially as claimed being described above. However, Elisseeff in view of Shlivko and Morris does not disclose a step of exposing the tissue the ultrasonic energy at about 20-2000 watts per square meter and about 20-400 kilohertz.
Morris teaches exposing tissue material to ultrasonic energy may be used (Morris paragraph [0052]) in order to process tissue materials.
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to use ultrasonic energy as taught in Morris to process the tissue and to select the claimed power of frequency for ultrasonic energy exposure to the tissue product of Elisseeff in view of Shlivko and Morris, in order to process the tissue material in a known manner.  Furthermore, it has been held where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 (II)(A).


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elisseeff in view of Shlivko and Morris as applied to Claims 1-3,6,8-20 above.
Regarding Claim 7, Elisseeff in view of Shlivko and Morris discloses the invention substantially as claimed being described above and various sterilization techniques may be used. However, Elisseeff in view of Shlivko and Morris does not disclose a step of exposing the tissue product to E-beam radiation.
Elisseeff teaches (page 25, line 35 to page 26, line 1) a method of sterilization comprising a step of electromagnetic radiation, in the same field of endeavor, for the purpose of reducing the risk of contamination. 
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to expose to the tissue product of Elisseeff in view of Shlivko and Morris to electromagnetic radiation, in order to reduce the risk of contamination using known alternative techniques suggested as suitable in Elisseeff, Shlivko, and Morris.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774